BISTLINE, Justice,
dissenting.
This is a case where the legislature believed itself to be enacting legislation which would improve I.C. § 45-507, which is and has been since enacted in 1983, a protection to Idaho materialmen and mechanics relative to their entitlement to be compensated for services past rendered, and materials past furnished.
The 1983 legislature in its wisdom was brought to the conclusion that I.C. § 45-507 would better serve those who by law come under the beneficent protection of the lien law by amending I.C. § 45-507 to add thereto an additional provision, namely that any person or entity seeking to protect his rightful claim to be paid, in addition to filing his claim of lien with the county recorder of the county in which he labored or furnished materials and supplies, should provide the owner or reputed owner of the property being charged with a copy of the lien which had been filed. This change in the statute was long overdue; it could serve the salutary purpose of establishing communication between an unpaid laborer or supplier and the party who benefitted therefrom.
Unfortunately, the legislature’s attempt at working a change in the lien law procedure went awry, as is best observed by a review of the amending procedure, which is readily available in the overall picture disclosed by the documented legislative minutes.2 The legislature’s Statement of Purpose regarding the amendment which it proposed discloses that the legislative intent was not to benefit the materialman, mechanic, or laborer, but rather the person who owned the property against which the lien was filed, as illustrated by the third and final sentence in the Statement of Purpose:
[I]f a materialman’s or mechanic’s lien is filed against a person’s property, the owner or reputed owner must be notified either by personal service or certified mail. Current statutes require only that the claim of lien be filed at the courthouse. If a person knows that a mechanic’s or materialman’s lien has been filed against his property, often he will be able to avoid ‘double jeopardy’ for the cost of the services or goods provided by the mechanic or materialman.
Bluntly stated, that sentence is meaningless insofar as concerns avoiding “double jeopardy” for payment of services or goods provided by the lien-claiming mechanic or materialman. Taking the statute as it reads, even after the 1983 amendment became effective, once a properly drawn lien was compiled and filed for record there was no way for an owner to avoid payment for the just and provable bills of a material-man or mechanic, which if not paid, would remain as a lien against the owner’s property until any dispute would be resolved in court, or otherwise settled by agreement of the involved parties. The statement of pur*548pose was undoubtedly well intended, but certainly not well founded. In all likelihood it may have misled many of the individual senators and representatives.
What the legislature apparently had in mind was the enactment of a bill which would amend I.C. § 45-507 and bring that statute into line with what a number of other states had already done, namely fashioning a statutory requirement that as a condition precedent to filing a material-man’s or mechanic’s lien, the party intending to file a lien must first notify his alleged debtor, and owner of the improved property, of his intention to file a lien. The giving of such notice would well serve the involved parties in that it might often result in payment in full or in part, but better yet could cement a good relationship between debtor and creditor, which would be to the benefit of both, and much preferred to costly litigation. Nothing ventured in that regard, nothing gained.
All of the foregoing leads to the important issue here at stake, an issue not addressed in the briefs of the parties, nor addressed in oral argument, nor as of this writing by any other member of the Court, to wit:
Was the 1983 Act amending I.C. § 45-507 enacted within the framework of the Idaho Constitution?
Clearly it was not. The 1983 act must be invalidated because it was void at its inception. That ruling is mandated by the Idaho Constitution, art. 3, § 16, which requires unity of subject and title.
Art. 3, § 16 of the Idaho Constitution reads:
Unity of subject and title. Every act shall embrace but one subject and matters properly connected therewith, which subject shall be expressed in the title; but if any subject shall be embraced in an act which shall not be expressed in the title, such act shall be void only as to so much thereof as shall not be embraced in the title.
The language of the title to the act in question is this:
AN ACT
RELATING TO MECHANICS’ AND MATERIALMAN’S LIENS; AMENDING SECTION 45-507, IDAHO CODE, TO PROVIDE THAT NOTICE MUST BE GIVEN TO THE OWNER OR REPUTED OWNER OF REAL PROPERTY WHICH IS TO BE CHARGED WITH A MECHANIC’S OR MATERIALMAN’S LIEN.
The body of the act speaks to the requirement of delivering a true and correct copy of the lien which has been filed by certified mail to the owner or reputed owner within twenty-four (24) hours of the filing. That language is not embraced in the title. That language should have been embraced in the title; otherwise, there is not present the requisite unity of subject and title. Idaho Const, art. 3, § 16.
Moreover, the particular language is mistakenly pointed at a lien claim which is to be charged, which would have to do not with giving notice after a lien has been filed, but rather where the procedure being used is the serving, filing, giving, or whatever, of notice of intent to file a lien. In order for the 1983 act amendment to be held effective, and what was undoubtedly in mind, was it should have been written not in terms of real property which is to be charged, but rather:
NOTICE MUST BE GIVEN TO THE OWNER/REPUTED OWNER OF REAL PROPERTY WHICH HAS HAD A LIEN PLACED AGAINST IT.
That past tense language was not used, and the act as passed is meaningless.
Do we comprise an adroit or alert state supreme court, one geared to the responsibilities as guardians of the sanctity of our own constitution, where we indulge the legislature’s lack of regard for art. 3, § 16 of our Idaho Constitution? We readily note that the legislature’s intentions were of the best, the legislature simply followed the guidance of a non-legislator deputy attorney general who appears to have managed or sponsored the 1983 amendment, it being unimportant to know at whose suggestion.
*549APPENDIX A
The minutes of the Senate Judiciary and Rules Committee meeting of February 18, 1983, document the following proceedings which are relevant to the enactment of the 1983 amendment to I.C. § 45-507:
R.S. 8994 Mechanics and Materialmen’s liens, clarifications. To require that a property owner must be notified when a lien is placed against his property. Moved by Senator Marley, second by Senator Barker, to introduce R.S. 8994. On a voice vote, the motion passed.
The minutes of the Senate Judiciary and Rules Committee of February 23, 1983, document the following proceeding relevant to the enactment of the 1983 amendment to I.C. § 45-507:
S 1125 Relating to mechanics and materialmen’s lien. Ken McClure, Deputy Attorney General’s office stated that this legislature adds one more thing that the lien maker must do to have a valid lien, that he must notify the property owner that the lien has been executed. Moved by Senator Floyd, second by Senator Sweeney to the floor with a DO PASS recommendation. On a voice vote, the motion passed. Senator Sweeney floor sponsor.
The Senate Journal, dated February 28, 1983, p. 106, documents the following proceeding:
S 1125 was read the third time at length, section by section, and placed before the Senate for final consideration, the question being, ‘Shall the bill pass?’ Roll call resulted as follows: Ayes: 33; Nays: 1; Absent and excused 1; total 35. Whereupon the president pro tempore declared S 1125 passed, title was approved and the bill ordered transmitted to the House.
The House Journal of March 28, 1983, documents the following proceedings:
S 1125 was read the third time at length, section by section, and placed before the house for consideration, the question being, ‘Shall S 1125 pass?’ Roll call resulted as follows: Ayes: 69; Nays: none; Absent and excused: 1; total 70.
Whereupon the speaker pro tern declared S 1125 passed the House. Title was approved and the bill ordered returned to the Senate.

. Attached hereto as Appendix "A."